ACCEPTED
                                                                                     12-14-00117-CV
                                                                        TWELFTH COURT OF APPEALS
                                                                                      TYLER, TEXAS
                                                                                10/5/2015 3:30:08 PM
                                                                                           Pam Estes
                                                                                              CLERK




                              NO. 12-14-00117-CV         FILED IN
                                                  12th COURT OF APPEALS
                                                       TYLER, TEXAS
                                                  10/5/2015 3:30:08 PM
                        IN THE COURT OF APPEALS          PAM ESTES
                 FOR   THE TWELFTH DISTRICT OF TEXAS       Clerk
                              AT TYLER, TEXAS


                       AMERICAN DREAM TEAM, INC.,
                               Appellant,

                                        v.

                           CITIZENS STATE BANK,
                                  Appellee.


                    On Appeal from the 173rd District Court
                         Henderson, County, Texas
                            Cause No. 2012-0912
                              (Hon. Dan Moore)


     AMENDED CERTIFICATE OF CONFERENCE TO APPELLANT’S
      MOTION FOR EXTENSION OF TIME TO FILE MOTION FOR
                        REHEARING


TO THE HONORABLE JUSTICES OF THE TWELFTH COURT OF
APPEALS:

        This is to certify that Diana L. Faust, counsel for Appellant, received a

telephone call from Scott A. Ritcheson, Ritcheson, Lauffer & Vincent, P.C.,

counsel for Appellee, on October 5, 2015, regarding Appellant’s Motion for

Extension of Time to File Motion for Rehearing (“Appellant’s Motion). Therein



AMENDED CERTIFICATE OF CONFERENCE TO APPELLANT’S MOTION
FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING                         PAGE 1
D/934638V1
Mr. Ritcheson advised that he does not oppose the thirty (30) day extension of time

to file Appellant’s Motion.

                                      Respectfully submitted,

                                      COOPER & SCULLY, P.C.



                                      By: /s/Diana L. Faust
                                          DIANA L. FAUST
                                          diana.faust@cooperscully.com
                                          Texas Bar No. 00793717
                                          KYLE M. BURKE
                                          kyle.burke@cooperscully.com
                                          Texas Bar No. 24073089

                                      900 Jackson Street, Suite 100
                                      Dallas, Texas 75202
                                      Telephone: (214) 712-9500
                                      Facsimile: (214) 712-9540

                                      ATTORNEY AT LAW
                                      JOHN EMMETT
                                      john-emmett@att.net
                                      Texas Bar No. 06610000
                                      12339 Brittany Circle
                                      Dallas, Texas 75230
                                      Telephone: (972) 851-9904
                                      Facsimile: (972) 851-9905

                                      ATTORNEYS FOR APPELLANT
                                      AMERICAN DREAM TEAM, INC.




AMENDED CERTIFICATE OF CONFERENCE TO APPELLANT’S MOTION
FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING                          PAGE 2
D/934638V1
                         CERTIFICATE OF SERVICE

       I hereby certify that I served a true and correct copy of this Amended
Certificate of Conference upon on all counsel of record, via efile, on this the 5th
day of October, 2015, at the following address:

Mr. Scott A. Ritcheson                                                VIA EFILE
scottr@rllawfirm.net
Ritcheson, Lauffer & Vincent, P.C.
821 ESE Loop 323, Suite 530
Tyler, Texas 75701
Counsel for Appellee



                                       /s/Diana L. Faust
                                      DIANA L. FAUST




AMENDED CERTIFICATE OF CONFERENCE TO APPELLANT’S MOTION
FOR EXTENSION OF TIME TO FILE MOTION FOR REHEARING                          PAGE 3
D/934638V1